In an ac*918tion to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Sproat, J.), dated January 22, 2009, which, upon a jury verdict on the issue of liability, is in favor of the defendants U-Haul Company, U-Haul Company of New York, Inc., and U-Haul International, Inc., and against her dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with costs.
The plaintiffs contention that the verdict sheet interrogatories failed to state the appropriate standard to be applied by the jury in determining the issue of the respondents’ liability is unpreserved for appellate review (see Laboda v VJV Dev. Corp., 296 AD2d 441 [2002]; Calabrese v Cheung W. Chan, 244 AD2d 376 [1997]).
Contrary to the plaintiffs contention, the verdict was not contrary to the weight of the evidence. The evidence did not so preponderate in favor of the plaintiff that the verdict in favor of the respondents could not have been reached on any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Barnett v Schwartz, 47 AD3d 197, 205 [2007]; Slezak v Prime Automotive Parts Co., 233 AD2d 434 [1996]; Nicastro v Park, 113 AD2d 129 [1985]).
The plaintiffs remaining contention is unpreserved for appellate review. Fisher, J.P., Santucci, Eng and Sgroi, JJ., concur.